       Case 1:20-cv-00060 Document 5 Filed on 04/27/20 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION
__________________________________________
                                            §
STEVEN TENDO,                               §
      Petitioner - Plaintiff,               §
                                            §
v.                                          §    CIVIL ACTION 1:19-CV-0060
                                            §
CARLOS RODRIGUEZ, et al.,                   §
      Respondents - Defendants.             §
__________________________________________§

                  MOTION FOR TEMPORARY RESTRAINING ORDER

       Petitioner-Plaintiff, Steven Tendo (“Mr. Tendo”), by and through undersigned counsel, has

filed a Petition for a Writ of Habeas Corpus and Complaint for Declaratory and Injunctive Relief,

and now in conjunction with that filing seeks a temporary restraining order (TRO) requiring that

Respondents release him to his sponsor or place him in a community-based alternative to detention

such as conditional release, with appropriate precautionary health measures on his own recognizance

or with minimal bond, and refrain from moving him out of the jurisdiction or detaining him anew

pending further proceedings in this case. Fed.R.Civ.P. 65.

       Petitioner-Plaintiff files with this Motion for a Temporary Restraining Order a Memorandum

in Support.

       Mr. Tendo submits that he has shown (1) a substantial likelihood that he will prevail on the

merits of his claim; (2) a substantial likelihood that he will suffer irreparable injury for which there

is no adequate remedy in law if the injunction is not granted; (3) that his threatened injury outweighs

the threat of harm to the parties whom he seeks to enjoin; and(4) that granting a TRO will not

disserve the public interest.


                                                  -1-
      Case 1:20-cv-00060 Document 5 Filed on 04/27/20 in TXSD Page 2 of 2




       A temporary restraining order presents no monetary risks to the Defendants, therefore, Mr.

Tendo requests that no bond, or a bond of $1.00 be set if required. Fed.R.Civ.P. 65(c).

       For the reasons stated in the Memorandum, Mr. Tendo, by and through counsel, urges this

Court to issue a Temporary Restraining Order.

                                                       Respectfully submitted April 24, 2020,

                                                       s// Cathy J. Potter_______
                                                       Cathy J. Potter
                                                       Law Firm of Cathy J Potter PLLC
                                                       409 East Jackson Avenue
                                                       Harlingen, Texas 78550
                                                       Pennsylvania Bar 210071
                                                       Federal I.D. 1060322

                                                       (956) 622-3011 Telephone
                                                       (956) 622-3017 Fax
                                                       cpotter@cathypotterlaw.com



                                        CERTIFICATION

Counsel for Plaintiff certifies that she notified Counsel for the Defendants of the intent to file this
Motion for a Temporary Restraining Order by telephone on April 27, 2020.

A copy of this application, with all related filings was sent by electronic mail to Assistant U.S.
Attorney Christopher Pineda at Christopher.Pineda@usdoj.gov.

s// Cathy J. Potter
Cathy J. Potter




                                                 -2-
